DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Xie et al (US Publication No. 2018/0122709).
. Regarding claim 11, Xie discloses a structure comprising: a semiconductor substrate comprising a first semiconductor region Fig 13,108 and a second semiconductor region Fig 13,110;  a first gate dielectric Fig 13, 136 over the first semiconductor region; a first work function layer Fig 13, 140 over and contacting the first gate dielectric Fig 13, 136; and a first conductive region over the first work function layer Fig 13, 158; and a second gate dielectric Fig 13, 136 over the second semiconductor region Fig 13, 110; a second work function layer Fig 13, 150 over and contacting the second gate dielectric Fig 13, 136, wherein the first work function layer and the second work function layer have different work functions ¶0051-0052; and a second conductive region over the second work function layer Fig 13, 158.  
Regarding claim 12, Xie discloses wherein a difference between work functions of the first work function layer and the second work function layer is greater than about 50 mV ¶0051-0052.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al (US Publication No. 2018/0122709) Huang et al (US Patent No. 10,283,417).
Regarding claim 1, Xie discloses a method comprising: forming a gate dielectric Fig 13, 136 extending over a first semiconductor region Fig 13, 108 and a second semiconductor region Fig 13, 110 in a first device region and a second device region Fig 13, respectively; depositing a first work function layer Fig 8, 140 extending into the first semiconductor region and the second semiconductor region and over the gate dielectric Fig 8; removing the first work function layer from the second device region Fig 9, wherein the first work function layer is left in the first device region to form a first part of a first gate stack of a first transistor Fig 9; depositing a second work function layer Fig 10, 150, wherein the second work function layer extends into the first device region and is over the first work function layer Fig 10, and extends into the second device region and is over the gate dielectric Fig 10; wherein the second work function layer is left in the second device region to form a second part of a second gate stack of a second transistor Fig 10; and depositing a glue layer Fig 13, 154, wherein the glue layer extends into the first device region and is over the first work function layer, and extends into the second device region and is over the second work function layer Fig 13.  Xie discloses all the limitations except for the removal of the second work function layer.
Whereas  Huang discloses depositing a second work function layer Fig 2L1, 266 wherein the second work function layer extends into the first device region and is over the first work function layer Fig 2L1, and extends into the second device region Fig 2L1; removing the second work function layer from the first device region (Column 12, lines 25-45), wherein the second work function layer is left in the second device region to form a second part of a second gate stack of a second transistor Fig 2L2. Xie and Huang are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Xie because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the method of work function deposition and incorporate the teachings of Huang to achieve multi threshold voltage device.
Regarding claim 2, Xie discloses wherein the depositing the first work function layer and the depositing the second work function layer comprise depositing different materials ¶0051-0052.  
Regarding claim 3, Xie discloses wherein the first work function layer and the second work function layer have a difference in work functions, and the difference is greater than about 50 mV ¶0051-0052.    
Regarding claim 4, Huang discloses wherein the first work function layer is formed of TiN, and the second work function layer is formed of WCN or TiSiN (Column 7, lines 1-15).  
Regarding claim 5, Xie discloses wherein in the removing the first work function layer from the second device region, the gate dielectric is used as an etch stop layer Fig 8-9.  
Regarding claim 6, Huang discloses wherein in the removing the second work function layer from the first device region, the first work function layer is used as an etch stop layer Fig 2L2.  
Regarding claim 7, Huang discloses wherein both of the first work function layer and the second work function layer are of a first conductivity type, and the method further comprises: depositing a third work function layer extending into the first device region and over the first work function layer, and extending into the second device region and over the second work function layer, wherein the third work function layer is underlying the glue layer, and the third work function layer is of a second conductivity opposite to the first conductivity type (Column 13, lines 27-50) Fig 4B.  
Regarding claim 8, Huang discloses wherein the glue layer Fig 4B, 306 is over and physically contacting portions of the third work function layer in both of the first device region and the second device region Fig 4B.  
 Regarding claim 13, Huang discloses wherein the first work function layer is formed of TiN, and the second work function layer is formed of WCN or TiSiN (Column 7, lines 1-15).  
Regarding claim 14, Huang discloses wherein both of the first work function layer and the second work function layer are of a first conductivity type, and the structure further comprises: a third work function layer over and contacting the first work function layer; and a fourth work function layer over and contacting the second work function layer, wherein the third work function layer and the fourth work function layer are formed of a same material, and of a second conductivity type opposite to the first conductivity type (Column 13, lines 27-50) Fig 4B.  
 	Regarding claim 15, Huang discloses wherein the first transistor further comprises a first glue layer over and physically contacting the third work function layer, and the second transistor further comprises a second glue layer over and physically contacting the second work function layer, with the first glue layer and the second glue layer being formed of a same additional material Fig 4A-4B (Column 13, lines 27-55).  
 	Regarding claim 16, Huang discloses wherein the first glue layer and the second glue layer are formed of titanium nitride(Column 13, lines 27-55).  
  
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al (US Publication No. 2018/0122709) Huang et al (US Patent No. 10,283,417) and in further view of Song et al (US Publication No. 2019/0189767).
Regarding claim 9, Xie and Huang discloses all the limitations except for the arrangement of the work function layers. Whereas Song discloses wherein both of the first work function layer Fig 21, 340-2 and the second work function layer Fig 21, 340-3 extend into a third device region Fig 21, TR3, and wherein after the first work function layer Fig 21, 140-2 is removed from the second device region Fig 21, TR1, and after the second work function layer Fig 21, 140-3 is removed from the second device region Fig 21, TR1, both of the first work function layer and the second work function layer remain in the third device region Fig 21, TR3 and form a third part of a third gate stack of a third transistor.  Xie and Song are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Xie because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the work function layers and incorporate the teachings of Song to achieve multi threshold voltage device.
Regarding claim 10, Song discloses  wherein the first work function layer extends into the first device region to physically contact a first portion of a high-k dielectric layer of the gate dielectric, and the second work function layer extends into the second device region to physically contact a second portion of the high-k dielectric layer Fig 21.  

Claims 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US Publication No. 2019/0189767) in view of Xie et al (US Publication No. 2018/0122709).
Regarding claim 17, Song discloses structure comprising: a bulk semiconductor substrate ¶0025; a first Fin Field-Effect Transistor (FinFET) Fig 5 comprising: a first semiconductor fin F1 protruding higher than the bulk semiconductor substrate Fig 5; a first high-k dielectric layer Fig 5, 130 on first sidewalls and a first top surface of the first semiconductor fin; a first work function layer Fig 5, 140 over and contacting the first high-k dielectric layer Fig 5, 130; a second work function layer Fig 5, 150 over and contacting the first work function layer Fig 5, 140; and a second FinFET comprising:  a second semiconductor fin Fig 7, TR2 protruding higher than the bulk semiconductor substrate; a second high-k dielectric layer Fig 7, 230 on second sidewalls and a second top surface of the second semiconductor fin; a third work function layer Fig 7, 240 over and contacting the second high-k dielectric layer Fig 7, 230, wherein the first work function layer Fig 7, 140 and the third work function layer Fig 7, 240 are both of a first conductivity type¶0050; a fourth work function layer Fig 7, 250 over and contacting the third work function layer Fig 7, 240, wherein the second work function layer Fig 7, 150 and the fourth work function layer Fig 7, 250 are formed of a same material ¶0051, with the same material being of a second conductivity type opposite to the first conductivity type¶0051. An embodiment of Song Fig 21 discloses first work function layer and third work function layer having different work functions ¶0050-0053, 0156-0166. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material used, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960). Song discloses all the limitations except for the glue layer. 
Whereas  Xie discloses structure comprising: a bulk semiconductor substrate ¶0021; a first Fin Field-Effect Transistor (FinFET) ¶0021 comprising: a first high-k dielectric layer Fig 13, 136; a first work function layer Fig 13, 140 over and contacting the first high-k dielectric layer; a second work function layer Fig 13, 150 over and contacting the first work function layer Fig 13, 140; and a first glue layer Fig 13, 154 over and contacting the second work function layer; and a second FinFET comprising: a second high-k dielectric layer Fig 13, 136; a third work function layer Fig 13, 140 over and contacting the second high-k dielectric layer Fig 13, 136, a fourth work function layer Fig 13, 150 over and contacting the third work function layer, wherein the second work function layer and the fourth work function layer are formed of a same material ¶0072, with the same material being of a second conductivity type opposite to the first conductivity type ¶0072; and a second glue layer Fig 13, 154 over and contacting the fourth work function layer. Song and Xie are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify  Song because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Song and incorporate a glue layer of Xie to improve device performance. Song Xie disclose all the limitations except for the first work function and the third work function have different work functions.
	Regarding claim 18, Song discloses wherein both of the first work function layer and the third work function layer are p-type work function layers ¶0050.  
	Regarding claim 19, Song wherein the first work function layer and the third work function layer comprise different elements¶0050-0053, 0156-0166. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material used, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).

	Regarding claim 20, Song discloses a third semiconductor fin protruding higher than the bulk semiconductor substrate Fig 7, TR3; a third high-k dielectric layer Fig 7, 330 on third sidewalls and a third top surface of the third semiconductor fin; a fifth work function layer Fig 7, 340 over and contacting the third high-k dielectric layer Fig 7, 330, wherein the third work function layer Fig 7, 240 and the fifth work function layer Fig 7, 340 are formed of the same material of the second conductivity type ¶0050; While Xie discloses having a glue layer over and contacting the work function layer Fig13, 154.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811